                            Case 2:19-cv-00899-JMV-JAD Document 1-1 Filed 01/22/19 Page 1 of 3 PageID: 12
                                                        Exhibit A to the Complaint
Location: Madison, NJ                                                                                 IP Address: 24.184.52.226
Total Works Infringed: 42                                                                             ISP: Optimum Online
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           8F914AD5D985A4614B945A9CBAEA70996038A99E    Vixen               11/11/2018   07/03/2018        07/26/2018       PA0002112153
                                                                             11:50:56
 2           1018A676073B24EB9A7384E7BF56686079E27B27    Tushy               11/10/2018   07/20/2018        09/05/2018       PA0002134598
                                                                             01:43:41
 3           1B99BCB48901142E0B0F76F0AFF83CA8A7B487C9    Tushy               11/21/2018   10/18/2018        11/25/2018       PA0002136724
                                                                             17:28:00
 4           1D4F8BC60FF91E4A8991397E26BFAA8545914E58    Vixen               11/16/2018   11/15/2018        12/09/2018       17210345323
                                                                             15:06:11
 5           259A2C3790345E1C8DE8609B1D36987D0AA87E7C    Blacked             11/10/2018   10/12/2018        10/28/2018       PA0002130455
                                                                             18:13:51
 6           25BB736475DB18C804D23B6C8888A5CA4BC9F352    Vixen               11/21/2018   02/28/2018        04/17/2018       PA0002116071
                                                                             17:34:21
 7           284E4E396F1F787478E836FEEF797DE00E33D5E4    Blacked Raw         11/09/2018   10/14/2018        11/01/2018       PA0002143424
                                                                             00:43:04
 8           297F14E2D07618BE784247F7135E4401AD1DCA5B    Vixen               11/21/2018   08/27/2018        10/16/2018       PA0002127789
                                                                             17:07:35
 9           2ADE8763346FFA11FC1395267FDA45ACC89C677C    Blacked Raw         11/05/2018   11/03/2018        12/09/2018       17210231043
                                                                             14:14:23
 10          2EA0290F13E4A4197E055E913DFCD0B58D85DF2B    Tushy               11/08/2018   10/13/2018        11/01/2018       PA0002143435
                                                                             23:48:04
 11          2F852019D87E3D9B31001680D6A4FBF2B42CFAD7    Tushy               11/08/2018   10/08/2018        11/01/2018       PA0002143422
                                                                             19:59:10
 12          30345D06651108177F2FCFB7EAA6B92BE2D5BD56    Vixen               11/21/2018   11/10/2017        12/04/2017       PA0002097978
                                                                             17:40:10
 13          3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0    Blacked Raw         11/09/2018   08/05/2018        09/01/2018       PA0002119682
                                                                             00:51:41
 14          35824768BF7B365F1CA830E078527B52C12DC631    Tushy               11/05/2018   08/19/2018        09/05/2018       PA0002134998
                                                                             17:47:00
 15          36B7266729748819E444F7942B37F3EDD4208849    Blacked Raw         11/05/2018   02/16/2018        03/01/2018       PA0002079185
                                                                             21:14:55
 16          400625A24D4B1350C5C9869DC1C9F7767C73C4D3    Tushy               11/05/2018   06/30/2018        07/26/2018       PA0002112157
                                                                             14:23:52
                  Case 2:19-cv-00899-JMV-JAD Document 1-1 Filed 01/22/19 Page 2 of 3 PageID: 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     42D25EA4B1A9033D15803A9F27699FE5ACBE02AD   Vixen         11/02/2018   08/02/2018   09/01/2018      PA0002119574
                                                                15:22:42
18     42FB29936F0773461AB894640E5895EE9B843742   Tushy         11/10/2018   07/30/2018   09/01/2018      PA0002119590
                                                                01:43:25
19     55298BBC330B3C971890294BDE7CAC90F58A2867   Vixen         11/06/2018   11/05/2018   11/25/2018      PA0002136632
                                                                21:18:46
20     5954CA36DA9BD29C667D78C6FA6EE9CFB6C65806   Vixen         11/10/2018   07/18/2018   09/01/2018      PA0002119684
                                                                02:02:32
21     67D95FCED9B00C108A63588568A4B4CC34737EE5   Blacked       11/10/2018   07/09/2018   08/07/2018      PA0002131818
                                                                16:19:43
22     6EEF646186D737E94D92D1978D77456DA4F10301   Tushy         11/21/2018   11/21/2018   12/31/2018      17271449573
                                                                19:01:37
23     6F3ECC6B6F2049CB91A3321964BC886A73A62994   Tushy         11/05/2018   09/08/2018   10/16/2018      PA0002127788
                                                                17:44:29
24     7927D991B118B583CD71828F2F63A12B4635B5E7   Tushy         11/10/2018   05/21/2018   07/14/2018      PA0002131769
                                                                16:38:58
25     8655ED49B12B5E2BD4E3E51BF6A51E2ADE6A9247   Tushy         11/08/2018   10/03/2018   11/01/2018      PA0002143432
                                                                20:01:46
26     8F55C47AC0C8FED6F30E2C094965B3CF4749FA41   Vixen         11/09/2018   08/27/2017   09/15/2017      PA0002052843
                                                                16:54:15
27     958114234F010ED12787587C6B9FA13E19388CF1   Vixen         11/10/2018   10/26/2018   12/09/2018      17210310412
                                                                16:31:13
28     9A00DC56773A2DAF8A9BFE17C2984A51122FB78E   Blacked       11/10/2018   09/17/2018   10/16/2018      PA0002127778
                                                                16:34:32
29     A20663D7352E7CB123646C56953D70B4B1A9DB27   Blacked Raw   11/02/2018   05/17/2018   06/19/2018      PA0002126644
                                                                20:15:17
30     A2F12D22A1ED9F23F0499A8DAA8C8F65CAE2A0F7   Vixen         11/21/2018   04/09/2018   06/19/2018      PA0002126676
                                                                17:15:08
31     A697DE308520A74A35929A48D834E6A10747F054   Blacked       10/24/2018   10/07/2018   10/16/2018      PA0002127790
                                                                15:02:32
32     A7D8E54FCF615F5675572AF2E5F6B353CC2DE331   Tushy         11/05/2018   08/24/2018   11/01/2018      PA0002143429
                                                                20:05:11
33     B1175F1372648DE81684C06975EBCC841609C237   Blacked       11/10/2018   10/02/2018   10/16/2018      PA0002127785
                                                                17:47:14
34     B7B67E3BB319DA7CCC20F49FDEEFB1453D45DD75   Blacked       11/21/2018   11/01/2018   11/25/2018      PA0002136644
                                                                16:32:52
                  Case 2:19-cv-00899-JMV-JAD Document 1-1 Filed 01/22/19 Page 3 of 3 PageID: 14
Work   Hash                                       Site        UTC          Published    CRO App. File   CRO Number
                                                                                        Date
35     CF5ED5039FA986F54557C231EBAAB9B3587DE805   Tushy       11/18/2018   11/17/2018   12/09/2018      17210231163
                                                              17:15:57
36     CFEBC9AE50CD5776401B39FF5FF280EB18AED998   Vixen       11/10/2018   05/14/2018   06/19/2018      PA0002126499
                                                              17:29:32
37     D4BB512F8C0AE6A2925772036D1AD41CDC088861   Vixen       11/21/2018   10/01/2018   11/01/2018      PA0002143421
                                                              17:22:53
38     DBF08487A3D7FE3704DADAB3BEAE6159E4C2DA38   Tushy       11/10/2018   07/10/2018   08/07/2018      PA0002132397
                                                              17:26:57
39     DFCCBFB7EED852E6617D609C4731A1744A9862A9   Tushy       11/04/2018   05/16/2018   06/19/2018      PA0002126446
                                                              16:43:00
40     F518524A3E8B5819DB451A88F725D979F728EC34   Vixen       11/21/2018   08/12/2018   09/01/2018      PA0002119680
                                                              17:24:19
41     F9FF1383FC310DBEF9E0621A1E61DDFBC3B0E418   Tushy       11/05/2018   07/25/2018   09/05/2018      PA0002134601
                                                              17:57:57
42     FD4B053B28E588D31F2762D6FC81EE67B580D4B6   Blacked     11/14/2018   11/11/2018   11/25/2018      PA0002136642
                                                              06:33:05
